KING, C.J.,
for the Court.
¶ 1. Robert Reed was convicted in the Rankin County Justice Court of disorderly conduct. In a de novo trial by the Rankin County Court, Reed was again convicted. This conviction was appealed to and affirmed by the Circuit Court of Rankin County. Reed has now attempted an appeal of that conviction to this Court.
¶ 2. This Court finds that Reed has failed to comply with Mississippi Code Annotated § 11-51-81 (Rev.2004), and therefore, pursuant to Sumrall v. City of Jackson, 576 So.2d 1259, 1260 (Miss.1991), this matter is dismissed for lack of jurisdiction.
¶ 3. APPEAL DISMISSED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE APPELLANT.
BRIDGES AND LEE, P.JJ., IRVING, MYERS, CHANDLER, GRIFFIS, BARNES AND ISHEE, JJ., CONCUR.